DETAILED ACTION
	Claims 1, 2, 10-18, 29-39.
	All previously asserted prior art rejections are withdrawn in favor of allowance.

Allowable Subject Matter
Claims 1, 2, 10-18, 29-39 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a metal-ion battery comprising an ionic electrolyte between a cathode and an anode including metal, wherein the electrolyte comprises a mixture of AlCl3 and urea and the molar ratio is in a range of about 1.1 to 1.7.
Prior art Suto (US 20150214549) teaches a battery comprising a cathode, and a metal anode with an ionic electrolyte comprising aluminum chloride and 1-ethyl-3-methylimidazolium chloride.  Suto does not teach that the electrolyte comprises urea and aluminum chloride at a ration in a range of 1.1 to 1.7.
Claim 29 recites battery comprising an ionic electrolyte between a cathode and an anode including metal wherein the cathode includes a hydrophilic binder blended with the cathode active material and the cathode active material is selected from graphite, sulfur, selenium and black phosphorus.
Prior art Suto teaches a battery comprising a cathode, and a metal anode with an ionic electrolyte.  Suto does not teach that the cathode includes a hydrophilic binder blended with the cathode active material and the cathode active material is selected from graphite, sulfur, selenium and black phosphorus.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873.  The examiner can normally be reached on Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729